Citation Nr: 1732186	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  07-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a right foot fracture to the third metatarsal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1992 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted an increased rating of 10 percent for the residuals of a fracture to the third metatarsal of the right foot.  Although the RO originally assigned an effective date of January 1, 2005, in a subsequent January 2006 rating decision the RO found Clear and Unmistakable Error (CUE) in the effective date assigned, and assigned a new effective date of October 8, 2004, the date of the Veteran's original increased rating claim.

The Veteran testified at a Travel Board hearing in April 2010.  The Board then remanded the claim in November 2010, for further development.

Thereafter, by a September 2013 decision, the Board granted a 30 percent rating for the Veteran's right foot disability.  The RO rating decision implementing that decision later provided an effective date for that 30 percent evaluation of October 30, 2008.

Thereafter, the Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  By a December 2014 Order, the Court granted the parties' Joint Motion for Partial Remand (JMR) and remanded the claim back to the Board in December 2014.  The Board then issued a July 2015 remand for requested development.  As well, at that time the Board directed issuance of a Statement of the Case (SOC) on the additional claims of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine; and service connection for a right knee disability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Whereas in March 2017, the RO provided the Veteran with the requested Statement of the Case (SOC), the Veteran did not file a timely VA Form 9 (Substantive Appeal), and as a result those matters are not presently on appeal.

FINDING OF FACT

The preponderance of the evidence does not show that the Veteran has loss of use of the foot.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for residuals of a right foot fracture to the third metatarsal are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017). 

The Board finds VA's duty to notify was satisfied by a July 2015 letter. 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  All indicated relevant evidence has been obtained.  

In response to the Joint Motion, the Board remanded this case in July 2015 for a VA examiner to address whether the Veteran has any remaining effective function in his right foot, other than that which would be equally well served by an amputation with use of a prosthetic and to comment on the impact the disability had on the Veteran's ability to work.  This was accomplished at a March 2017 VA examination.  There was substantial compliance with the Board's July 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Pursuant to Diagnostic Code 5284, for foot injuries, other, a 10 percent rating is warranted for moderate level disability, a 20 percent rating for a moderately severe level, and a 30 percent rating for a severe foot disability.  A 40 percent rating is assigned for the actual loss of use of a foot.  38 C.F.R. § 4.71a.  

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Veteran underwent VA general medical examination June 2005.  He then reported having had ongoing right foot pain.  He had fractured his third metatarsal of the right foot during basic training in 1992, while on a march when having pain in the foot.  He states it was casted but it never quite felt right.  At the examination, the Veteran denied he had any surgery to his foot.  He reported that he had constant pain that was a 6/10 intensity of his right foot.  This got worse if he wore boots or shoes with a hard sole.  He stated he was only able to tolerate the soft sole shoe such as with tennis shoes.  He had been given Vioxx and then Celebrex and stated that this had given him partial relief.  He reported that on a good day he could walk about 150 feet before he had to stop and rest due to the foot pain.  He stated that he could stand for just a few minutes and then had to put weight on his alternate foot and tried to keep as much pressure as he could off of the right foot.  He stated he would get flare-ups of pain in the right foot with minimal activity.  When it got  more severe 10/10 in intensity he was unable to walk and stand and essentially only able to lay on the couch.  He further indicated that over the last 5 years that the pain had been gradually worsening and he had developed numbness in the foot.  He also stated that the pain had now started to extend up into the right knee.  He reported that the pain extended from his knee down.  With his knee he could only walk approximately 150 feet before he had to stop due to both his knee and foot pain.   

On objective physical examination, it was determined that the Veteran's motor strength was 5/5 throughout although he gave way easily to pain when testing his strength in the right ankle and right foot.  Sensation was intact to light touch throughout except he reported decreased sensation from his knee down on the right leg and he was exquisitely tender to light touch from the knee down on the right leg.  The right foot had normal arches without flat feet.  There was decreased hair growth on the right foot and there was a pale color from the ankle down in the right foot.  There was no pitting edema but there was some soft tissue puffiness.  There was a slight coolness to touch to the right foot.  The Veteran had good dorsalis pedis and posterior tibial pulses.  The foot was exquisitely tender to palpation up through the level of the calf.  This seemed to be out of proportion to what would be expected from just a gross inspection of the limb.  He had normal alignment of his Achilles tendon with weight bearing and non-weight bearing.  

Otherwise, range of motion of the right ankle consisted of dorsiflexion from 0-10 degrees and plantar flexion from 0-50 degrees with pain throughout range of motion in either direction.  Following repetitive use there was no further loss of motion due to pain weakness, fatigue or incoordination.  There was no instability to the right foot or ankle but there was a general feeling of weakness and when manipulating his foot testing range of motion of the right ankle.  There was no evidence of abnormal weightbearing.  He was not using any corrective devices on his feet.

The diagnosis given was that of right foot third metatarsal fracture.  The Veteran's fracture was resolved but he had continued significant pain involving his right leg from the knee down.  This was consistent with reflux sympathetic dystrophy.  This would affect his ability to obtain and maintain an occupation.  

On his August 2007 VA Form 9, and accompanying statement, the Veteran described considerable physical limitation occasioned by his right foot condition.  In the Veteran's viewpoint, the injury residuals caused him to experience "loss of use" of that foot.  

On VA examination October 2008, the Veteran indicated that the Veteran had not had any surgery to his feet.  His pain never improved and subsequently approximately five years ago got significantly worse such that he was only able to tolerate the soft sole shoes such as a tennis shoe.  He had some minor improvement with Vioxx and Celebrex but no complete improvement.  On a good day he could walk about 150 feet before he had to stop and rest due to foot pain.  He could stand only for a few minutes and then had to put weight on his other foot.  He also had progressive out turning of his right foot with some inversion such that his weightbearing occurred on the lateral aspect of his right foot.  If he had anything more than minimal activity he would have flare-ups of pain in his right foot  when they were more severe 10 out of 10 in severity and he was unable to walk or stand and just laid on the couch.  The pain had been progressive and increasing and is not present just in the foot but also in his ankle.  Five days prior he had tripped over his right foot, fell and struck his right knee and had acute swelling and pain in his right knee.  He had seen an orthopedic surgeon.  The Veteran reported that his right pain was worse when he was on it for as little as 30 minutes.  When he had his foot elevated with no weightbearing the pain would be improved.  His foot also felt cold, had a tingling sensation and a feeling of pressure in the foot.  

As observed objectively, the Veteran walked with an antalgic gait which he reported was only slightly exaggerated due to his main pain.  His right foot was inverted and laterally rotated approximately 30 degrees such that the foot rotated out and he also bore weight on the lateral aspect of his foot.  Exam was localized to that foot.  He had mild decrease in hair growth on his right foot compared to the left.  His muscle tone and bulk were normal.  Compared to the left side he had good hair growth on his calf.  His right foot was somewhat pale.  There was no cyanosis no clubbing, no edema.   The dorsalis pedis and posterior tibial pulses were 2 plus and equal bilaterally.  His range of motion of his right ankle he could dorsiflex 0 to 5 degrees plantar flex 0 to 30 degrees.  In his right foot, he had diminished sensation to light touch above his ankle distally in the foot.  He was exquisitely tender to light touch in the mid-calf and distally.  His right patellar reflexes were not checked due to his swelling.  

The diagnosis was as follows:  right foot metatarsals stress fractures, healed as previous x-rays had shown, however, the Veteran had continued significant pain involving his right leg particularly in the foot and somewhat into the lower extremity consistent with reflex sympathetic dystrophy.  

During his April 2010 Travel Board hearing testimony, the Veteran testified that he could not put pain or pressure on it, he basically limped because he could not stand that way for long, and it would highly agitate the situation.  He stated the problem inhibited him from driving often.    

The Veteran's November 2010 VA examination indicated no history of foot related hospitalization or surgery.  There was history of trauma to the feet.  There was no history of foot related neoplasm.  Symptoms not identified were swelling, heat and redness.  Symptoms identified were pain, weakness, stiffness, fatigability, lack of endurance.  There were flare-ups weekly or more often.  The Veteran was unable to walk more than a few yards.  On physical examination, there was no indication of swelling, instability, weakness, abnormal weight bearing.  There was evidence of painful motion, tenderness.  The Veteran had full passive motion, did not move actively.  There was no evidence of malunion or nonunion of the tarsal or metatarsal  bones.  There was no muscle atrophy of the foot.  There was antalgic gait, the Veteran walked on the right heel.  The diagnosis was right foot traumatic arthritis; status post fracture fourth and fifth metatarsals; excessive callus.  The problem associated with the diagnosis was pain and stiffness.  According to the examiner, the Veteran was unable to perform physical labor, he was capable of doing sedentary work.  

As indicated, by its September 2013 decision, the Board had granted a 30 percent rating for the Veteran's right foot disability.  In December 2014, by Joint Motion for Remand, the Court indicated that the Veteran's case was being remanded due to problems of factual findings being incomplete within the prior 2010 VA examination, as well as that the prior decision did not sufficiently address the question of loss of use of the foot, and whether that qualified for any higher rating.   

Thereafter on March 2017 VA examination, it was indicated that the Veteran appeared to have a "severe" level right foot injury condition that compromised weightbearing.  The foot condition did not require arch supports, custom orthotic inserts or shoe modifications.  The Veteran walked more on his heel to avoid pain in the ball of his foot.  The Veteran had not had foot surgery.  There was pain on physical examination.   The contributing factors of disability were pain on weightbearing, disturbance of locomotion, interference with standing, lack of endurance.  The functional loss in the right foot was described as the inability to stand more than 15 minutes or do long walks without stopping to rest.  There was no other functional loss during flare-ups or when the foot was used over a long time.  The Veteran did not use assistive devices for locomotion.  Significantly, the examiner responded "no" to the question, "[d]ue to the Veteran's foot condition, is there functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis?"  The VA examiner further commented, that the Veteran's right foot condition would impair occupational employment activities which required persistent standing, or walking for multiple hours per day.  It would not impair sedentary work activities such as interacting with customers/co-workers and using technology.  

On review of the foregoing, the Board does not find tenable basis upon which to assign further compensation, regarding in excess of the existing assigned 30 percent disability rating.  Whereas the Board readily acknowledges the Veteran has a substantial and definitive present disability, and the severity of the condition aforementioned, still the prerequisite of actual loss of use of the foot, and/or substantially similar condition, has not been demonstrated.  Rather, whereas the Veteran has notated symptomatology of a musculoskeletal kind and on general daily usage, it turns out on most recent examination in particular, he had substantial retained capacity as well.  To this extent, the March 2017 VA examination report denotes practically no actual findings, symptoms, complaints, apart from limitation of motion and/or function for a period of time and pain .  The examination without exception clearly points out enough retained capacity that this could not possibly have been a loss of use situation.

The analysis turns to the evidence beforehand, and in this regard the Board does not ascertain a substantial problem of, or practically speaking demonstrated similarity, to the requisite finding of "loss of use" of the right foot.  Reviewing the prior examination history, there was consistently indication of pain on usage.  Otherwise, the Veteran did not outwardly demonstrate significant other tangible problems associated with the clinical state of his right foot disability.  On continuing evaluation of his full condition, including regarding any cardiovascular matter including edema, or problems with muscle function or reflexes, the condition seemed relatively stable.  The Veteran clearly had some pain and discomfort, no question.  Objectively stated, however, the attendant finding of "loss of use" is not demonstrably proven by the evidence.  

Accordingly, the preponderance of the evidence disfavors the award of a greater evaluation, that in excess of 30 percent.  The benefit-of-the-doubt doctrine does not apply, and under these circumstances the claim on appeal is denied.

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the evidence does not show that his service-connected disabilities alone render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In a May 2010 application for TDIU, the Veteran asserted that had to stop working due to "... an on the job injury (head trauma)," and that he had memory loss as a result.  This is not a disability for which he is service connected.  Additionally, the Social Security Administration has found him disabled due to organic brain syndrome, and this is probative evidence showing that a nonservice-connected disability contributes to unemployment.  The VA examination reports of record do not show that he is unemployable due to his service-connected disabilities, as discussed above.  


ORDER

The claim for a rating higher than 30 percent for residuals of a right foot fracture to the third metatarsal is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


